DETAILED ACTION
	This is in response to the Applicant's arguments and preliminary amendments filed on 23 July 2020 in which claims 1-19 are currently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 02 November 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: 
Regarding claim 7, there is insufficient antecedent basis for the claimed limitations “the change” and “the block point” in line 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a redundancy mechanism”, “a network information exchange unit”, “a block point deciding unit”, “a block point change information notification unit” in claims 1-6, 14-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a redundancy mechanism”, “a network information exchange unit”, “a block point deciding unit”, “a block point change information notification unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this specification, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al. (PG Pub US 2018/0081445 A1).
Regarding claim 7, Singh discloses a network system comprising: 
at least two provider network devices; and a customer network device (fig. 1), wherein the customer network device performs: 
information elimination in which information of a transfer path through which transfer is not allowed due to the change of the block point is eliminated from a transfer database that stores a transfer path to the transfer network in a case where the change of the block point is that "block point is newly set" (“Where a CE device is acting as a bridge or router, an interface status value of "down" in the CFM message, e.g., CFM message 26A, may trigger CE 8A to change its interface to link 15A to a blocking state.  In another example where CE 8A is acting as a bridge, an interface status value of "down" in CFM message 26A may trigger CE 8A to perform a MAC address flush on its interface to link 15A. In response to the MAC address flush, CE 8A will no longer send packets to an interface currently marked "down"” [0038]); and 
information update in which information of a transfer path being changed due to a change in setting of the block point is rewritten to the transfer database in a case where the change of the block point is that "block point is released" (“an interface status value of "up" in the CFM message 26B may trigger CE 8A to change its interface to link 15A' to a forwarding state. Where CFM message 26B has an interface status value of "up", CE 8A may learn the MAC address on its interface to link 15A'” [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fedyk et al. (PG Pub US 2013/0194911 A1) in view of Tochio (PG Pub US 2009/0010182 A1).
Regarding claims 1, 8, Fedyk discloses a program and a provider network device for connecting a transfer network and a customer network device, the provider network device comprising: 
a redundancy mechanism (BGP-MH service 234, 254) configured to realize a redundant configuration between the transfer network and the customer network device together with at least one other provider network device (fig. 1), and in which a block point is designated at a logical port so that only one of the provider network devices transmits and receives frames to and from the customer network device (“BGP-MH service 234, 254 may operate between the two PE devices 230, 250 to elect one of PE 
a network information exchange unit (processors and interfaces [0046]) configured to exchange information relating to communication with the other provider network device through the transfer network (“BGP-MH services 234, 254 may communicate with each other via an additional or existing link (not shown) between PE device 230, 250” [0038]); 
a block point deciding unit (processors [0046]) configured to decide a change in setting or releasing of the block point with respect to the logical port based on the information exchanged through the network information exchange unit (“PE B 230 may detect a true fault associated with the link between CE A 210 and PE B 230. In various embodiments, the fault associated with the link between CE A 210 and PE B 230 may include, for example, PE B 230 becoming inoperable, the link between CE A 210 and PE B 230 itself going down, or faults occurring on other links down- or upstream that are likely to impact traffic over the link between CE A 210 and PE B 230. Such a fault may be detected by, for example, by the PE device 230 itself discovering a fault or by the PE 
a block point change information notification unit (processors and interfaces [0046]) configured to cause the customer network device to recognize that the block point is changed with respect to the customer network device, with the block point deciding unit deciding the change of the block point as a trigger (“the BGP-MH implementations 234, 254 may select one PE 230, 250 to operate as designated forwarder and thereafter may use CFM methods to indicate that only the active gateway has a working connection to CE A 210. On this assumption, the CE A 210 may have no choice but to forward traffic to the active gateway, which is PE B 230” [0041], “if the control Epipe indicates a fault, the SAP for each fate-shared Epipe may also indicate a fault, thereby ensuring that the CE 210 chooses the same PE 230, 250 to handle all traffic from any of the fate-shared Epipes” [0045], “BGP module may indicate to an appropriate CE device that there is no fault on the link between CE interface 310 and that CE device. This may include instructing CFM module 350 to construct and transmit a CFM message. On the other hand, if the PE 300 will not be designated forwarder for the VLL service, BGP module may indicate to an appropriate CE device that a fault exists on the link between CE interface 310 and that CE device. Again, this may include instructing CFM module 350 to construct and transmit a CFM message” [0057]). 
However, Fedyk does not explicitly disclose a logical port.
Nevertheless, Tochio discloses “logical ports 119a, 119b” [0054].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a logical port because 
Regarding claims 2, 9, Fedyk, Tochio discloses everything claimed as applied above. In addition, Fedyk discloses in a case where the change of the block point is that "block point is newly set", the block point change information notification unit performs notification of the change of the block point by using a transmission path including the logical port for which the block point is newly set (“the BGP-MH implementations 234, 254 may select one PE 230, 250 to operate as designated forwarder and thereafter may use CFM methods to indicate that only the active gateway has a working connection to CE A 210. On this assumption, the CE A 210 may have no choice but to forward traffic to the active gateway” [0041], “PE B 230 may detect a true fault associated with the link between CE A 210 and PE B 230. In various embodiments, the fault associated with the link between CE A 210 and PE B 230 may include, for example, PE B 230 becoming inoperable, the link between CE A 210 and PE B 230 itself going down, or faults occurring on other links down- or upstream that are likely to impact traffic over the link between CE A 210 and PE B 230. Such a fault may be detected by, for example, by the PE device 230 itself discovering a fault or by the PE device 230 receiving a message from another device indicating the detection of a fault elsewhere in the network” [0043]).
Regarding claims 3, 10, Fedyk, Tochio discloses everything claimed as applied above. In addition, Fedyk discloses the block point change information notification unit performs notification of the change of the block point by Ethernet (trade name) OAM 
Regarding claims 4, 11, Fedyk, Tochio discloses everything claimed as applied above. In addition, Fedyk discloses the block point change information notification unit blocks a physical port of the transmission path including the logical port for which the block point is newly set to perform notification of the change of the block point (“BGP-MH service 254 running on PE C 250, on the other hand, may come to the conclusion that PE C 250 should not operate as designated forwarder for the Epipe. In response to this determination, BGP-MH service 254 may cause MEP 262 to indicate a fault to MEP 226. This indication may include affirmatively sending a CCM message 264 that notifies MEP 226 of a fault or refraining from sending a message when a previously sent CCM message indicated a fault. Thereafter, the G.8031 service on CE A 210 will set PE C 250 as inactive for the purposes of the Epipe 212 because CE A 210 believes PE C 250 to be unreachable or otherwise unusable” [0040]). 
Regarding claims 5, 12, Fedyk, Tochio discloses everything claimed as applied above. In addition, Fedyk discloses in a case where the change of the block point is that "block point is released", the block point change information notification unit performs notification of the change of the block point by using a transmission path including the logical port for which the block point is released (“the BGP-MH implementations 234, 254 may select one PE 230, 250 to operate as designated forwarder and thereafter may use CFM methods to indicate that only the active gateway has a working connection to CE A 210. On this assumption, the CE A 210 may have no choice but to forward traffic to the active gateway” [0041], “PE B 230 may detect a true fault associated with the link . 
Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fedyk, Tochio in view of Singh.
Regarding claims 6, 13, Fedyk, Tochio discloses everything claimed as applied above. However, Fedyk does not explicitly disclose the network information exchange unit acquires a list of MAC addresses that are communicable through the transfer network; and the block point change information notification unit transmits a frame having the MAC address included in the list as a transmission source to the customer network device to perform notification of the change of the block point. 
Nevertheless, Singh discloses “Routing engine 22 also includes an EVPN module 48 that performs L2 learning using BGP 45. EVPN module 48 may maintain MAC tables for each EVI established by PE device 10, or in alternative examples may maintain one or more MAC tables that are independent of each respective EVI. The MAC tables, for instance, may represent a virtual routing and forwarding table of VRFs for an EVI configured for the VRF. EVPN module 58 may perform local L2/L3 (e.g., MAC/IP) binding learning by, e.g., using MAC information received by PE device 10” [0147], “Kernel 43 includes an interfaces table 49 that represents a data structure that 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the network information exchange unit acquire a list of MAC addresses that are communicable through the transfer network; and the block point change information notification unit transmit a frame having the MAC address included in the list as a transmission source to the customer network device to perform notification of the change of the block point because “when a CE device is acting as a bridge, the propagation of the client-facing interface status to the CE device in response to a DF election change provides loop avoidance and/or faster convergence” [0065].
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Fedyk and Tochio.

Nevertheless, Fedyk discloses “BGP-MH service 234, 254 may operate between the two PE devices 230, 250 to elect one of PE B 230 and PE C 250 as designated forwarder according to the specifics of that protocol. The elected designated forwarder may then operate as an active gateway (AG)V” [0038], [0039], “the G.8031 service on CE A 210 will set PE C 250 as inactive for the purposes of the Epipe 212 because CE A 210 believes PE C 250 to be unreachable or otherwise unusable” [0040], “the BGP-MH implementations 234, 254 may select one PE 230, 250 to operate as designated forwarder and thereafter may use CFM methods to indicate that only the active gateway 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a redundancy mechanism including a network information exchange unit, a block point deciding unit, and a block point change information notification unit because “implementing a redundant point-to-point service that does not rely on MAC address learning” [0026].
In addition, Singh, Fedyk discloses everything claimed as applied above. However, Singh, Fedyk does not explicitly disclose a logical port.
Nevertheless, Tochio discloses “logical ports 119a, 119b” [0054].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a logical port because “The protection switching part 117 switches logical ports corresponding to the primary PE apparatus and the secondary PE apparatus when a failure occurs in a transmission path or a communication apparatus” [0054]).
Regarding claim 15, Singh, Fedyk, Tochio discloses everything claimed as applied above. However, Singh does not explicitly disclose in a case where the change of the block point is that "block point is newly set", the block point change information notification unit performs notification of the change of the block point by using a transmission path including the logical port for which the block point is newly set.
Nevertheless, Fedyk discloses “the BGP-MH implementations 234, 254 may select one PE 230, 250 to operate as designated forwarder and thereafter may use CFM methods to indicate that only the active gateway has a working connection to CE 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have in a case where the change of the block point is that "block point is newly set", the block point change information notification unit performs notification of the change of the block point by using a transmission path including the logical port for which the block point is newly set because “implementing a redundant point-to-point service that does not rely on MAC address learning” [0026].
Regarding claim 16, Singh, Fedyk, Tochio discloses everything claimed as applied above. However, Singh does not explicitly disclose the block point change information notification unit performs notification of the change of the block point by Ethernet (trade name) OAM.
Nevertheless, Fedyk discloses “various Ethernet operations, administration, and maintenance (OAM) protocols” [0035].

Regarding claims 17, Singh, Fedyk, Tochio discloses everything claimed as applied above. However, Singh does not explicitly disclose the block point change information notification unit blocks a physical port of the transmission path including the logical port for which the block point is newly set to perform notification of the change of the block point.
Nevertheless, Fedyk discloses “BGP-MH service 254 running on PE C 250, on the other hand, may come to the conclusion that PE C 250 should not operate as designated forwarder for the Epipe. In response to this determination, BGP-MH service 254 may cause MEP 262 to indicate a fault to MEP 226. This indication may include affirmatively sending a CCM message 264 that notifies MEP 226 of a fault or refraining from sending a message when a previously sent CCM message indicated a fault. Thereafter, the G.8031 service on CE A 210 will set PE C 250 as inactive for the purposes of the Epipe 212 because CE A 210 believes PE C 250 to be unreachable or otherwise unusable” [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the block point change information notification unit blocks a physical port of the transmission path including the logical port for which the block point is newly set to perform notification of the change of 
Regarding claim 18, Singh, Fedyk, Tochio discloses everything claimed as applied above. However, Singh does not explicitly disclose in a case where the change of the block point is that "block point is released", the block point change information notification unit performs notification of the change of the block point by using a transmission path including the logical port for which the block point is released.
Nevertheless, Fedyk discloses “the BGP-MH implementations 234, 254 may select one PE 230, 250 to operate as designated forwarder and thereafter may use CFM methods to indicate that only the active gateway has a working connection to CE A 210. On this assumption, the CE A 210 may have no choice but to forward traffic to the active gateway” [0041], “PE B 230 may detect a true fault associated with the link between CE A 210 and PE B 230. In various embodiments, the fault associated with the link between CE A 210 and PE B 230 may include, for example, PE B 230 becoming inoperable, the link between CE A 210 and PE B 230 itself going down, or faults occurring on other links down- or upstream that are likely to impact traffic over the link between CE A 210 and PE B 230. Such a fault may be detected by, for example, by the PE device 230 itself discovering a fault or by the PE device 230 receiving a message from another device indicating the detection of a fault elsewhere in the network” [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have in a case where the change of the block point is that "block point is released", the block point change information notification unit performs notification of the change of the block point by 
Regarding claim 19, Singh, Fedyk, Tochio discloses everything claimed as applied above. In addition, Singh discloses the network information exchange unit acquires a list of MAC addresses that are communicable through the transfer network; and the block point change information notification unit transmits a frame having the MAC address included in the list as a transmission source to the customer network device to perform notification of the change of the block point (“Routing engine 22 also includes an EVPN module 48 that performs L2 learning using BGP 45. EVPN module 48 may maintain MAC tables for each EVI established by PE device 10, or in alternative examples may maintain one or more MAC tables that are independent of each respective EVI. The MAC tables, for instance, may represent a virtual routing and forwarding table of VRFs for an EVI configured for the VRF. EVPN module 58 may perform local L2/L3 (e.g., MAC/IP) binding learning by, e.g., using MAC information received by PE device 10” [0147], “Kernel 43 includes an interfaces table 49 that represents a data structure that includes a corresponding entry for each interface configured for PE device 10. For example, interfaces table 49 may include an entry for a client-facing interface status of FIG. 1. Entries for interfaces table 49 may include a current state of the client-facing interface, i.e., an "up" or "down" state, of PE device 10. In some examples, as PE device 10 changes from designated forwarder to non-designated forwarder, kernel 43 changes the client-interface status entry from an "up" state to a "down" state in interfaces table 49 for a corresponding IFC 32 associated with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	08/19/2021